UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-1420



LOYLESS B. TUCKER; DELMONT L. THOMPSON, SR.;
JOHN E. SMITH; FRANK SIMMONS, JR.,

                                             Plaintiffs - Appellants,

         and

ORRIS CALDWELL,

                                                            Plaintiff,

         versus

DEPARTMENT OF THE    NAVY,     Charleston   Naval
Shipyard/Agency,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-95-2234-18AJ)

Submitted:   October 3, 1996                Decided:   October 9, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Loyless B. Tucker, Delmont L. Thompson, Sr., John E. Smith, Frank
Simmons, Jr., Appellants Pro Se.    OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court's order dismissing
their civil action as barred. We have reviewed the record and the

district court's opinion accepting the recommendation of the mag-

istrate judge and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Tucker v. Department of the
Navy, No. CA-95-2234-18AJ (D.S.C. Mar. 6, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2